 

ACQUISItion Agreement

 

Dated 16 August 2012

 

regarding

 

SurePure Holding South Africa Ltd. and its Shareholders

 

made by and among

 

SurePure Investment Holding AG

Registration Number: CH 170.3.031.335-8

 

and

 

SurePure Holding South Africa (Pty) Ltd.

(Company Registration Number 2005/072411/07)

 

1

 

 

Preamble

 

A.SurePure Investment Holding AG (the Company) is organized in the form of a
Swiss stock corporation (Aktiengesellschaft) having its registered office at
Dammstrasse 19, CH 6301, Canton of Zug, Switzerland, and has the registration
number CH-170.3.031.335. As of the date of this Agreement, the Company has an
issued statutory nominal share capital in the amount of CHF 268,222.15 (in
words: two hundred and sixty eight thousand and two hundred and twenty-two Swiss
francs and fifteen cents), which is divided into 26,822,215 common bearer shares
with a nominal value of CHF 0.01 per share (such category of shares hereinafter
referred to as Common Shares), each fully paid-in. Subject to receipt of
necessary approvals, prior to the completion of the transactions which are the
subject of this Agreement, the Company expects to receive approval from Company
Shareholders to issue up to 8,000,000 (in words: eight million) additional
Common Shares upon the capitalization of certain loans made by the Company
Shareholders. Further, the Company expects to receive approval from Company
Shareholders of an authorized share capital, according to which the Company's
board of directors is authorized to issue up to 10,000,000 additional Common
Shares in one or several steps for the raising of further capital for the
Company.

 

B.The Company is a holding company of a group of companies active in the design,
development, manufacture, marketing and distribution of proprietary systems for
the purification and other treatment of certain liquids (the Business).

 

C.SurePure Holdings South Africa (Pty) Ltd (SPHSA), a company incorporated under
the laws of South Africa Company Registration Number 2005/072411/07, is a
private company ((Pty) Ltd) under the laws of South Africa having its registered
address at Suite 204, One Lagoon Beach, Lagoon Gate Drive, Milnerton, South
Africa. SPHSA owns 100% of the issued shares of SurePure Marketing South Africa
(Pty) Ltd. (SPMSA), a private company under the laws of South Africa. As of the
date of this Agreement, SPHSA has 3000 (in words: three thousand) issued and
outstanding ordinary shares and R27,429,244.71 (in words: twenty-seven million
four hundred twenty-nine thousand two hundred forty-four and 71/100 South
African Rands) of loans outstanding to its shareholders (the Shareholder Loans),
excluding, for the avoidance of doubt, the loan granted by the Company to SPHSA
referenced in Preamble E. below.

 

D.The Company and SPHSA conduct similar businesses and SPHSA owns a patent which
is the South African counterpart of a patent owned by the Company in other
countries of the world.

 

E.The Company has loaned R17,604,097.80 (in words: seventeen million six hundred
four thousand ninety-seven and 80/100 South African Rands) to SPHSA, all of
which is due on demand (the Company Loan).

 

F.SPHSA has noticed a meeting of the SPHSA Shareholders of record as of August
21, 2012, at which meeting the SPHSA Shareholders will, among other things,
consider the authorization of sufficient additional ordinary shares to
capitalize the Shareholder Loans (the Capitalization) and the waivers of certain
rights held under the Shareholders Agreement.

 

G.The Company desires to acquire SPHSA by an acquisition of 100% of the SPHSA
issued shares from the holders thereof.

 

H.The Parties wish to determine in this Agreement their respective rights and
obligations in relation to the Company’s acquisition of SPHSA.

 

Based on the foregoing, the Parties agree as follows:

 



1.Definitions

 

For purposes of this Agreement (including the introductory paragraphs and the
Appendices), capitalized terms not defined in the body of this Agreement shall
have the meanings set forth in Annex 1.

 

2

 

 

2.Current Equity Structure of sphsa

 

As at the date of this Agreement, before giving effect to the Capitalization,
SPHSA has 3000 issued and outstanding ordinary shares (the Existing SPHSA
Shares). SPHSA has no treasury shares. In addition, SPHSA, upon the completion
of the Capitalization of the SPHSA Shareholders Loans, will have issued up to
7,000 (in words: seven thousand ) additional shares of SPHSA (the actual number
of such additional shares, together with the Existing SPHSA Shares, the SPHSA
Shares).

 

3.ACQUISITIon of shareS OF SPHSA

 

Subject to the terms and conditions of this Agreement and the Offer (as defined
below):

 

3.1At a date to be agreed by the Company and SPHSA, which date shall not be more
than 60 days after the date of this Agreement, the Company will make an offer
(the Offer), substantially in the form of Annex II attached to this Agreement,
which shall be irrevocable for a period of 20 Business Days after the Offer Date
(or such longer period, but not beyond December 31, 2012, as the Company may
determine) to purchase from each of the SPHSA Shareholders all (but not less
than all) of such SPHSA Shareholder's SPHSA Shares at a closing (the Closing) to
be held on the 21st Business Day after the Offer Date at the offices of SPHSA at
11:00 CET or such later date and time as the Company and SPHSA may agree.

 

3.2The purchase price for the SPHSA Shares under the Offer [shall be R4000 (in
words: four thousand South African Rands) for each SPHSA Share (the Purchase
Price), and the Purchase Price shall be settled at the Closing by the issuance
and delivery of Company Shares in the ratio of 1,000 Company Shares for each
SPHSA Share.

 

3.3The Board will make all determinations in support of the Offer and will
recommend to the SPHSA Shareholders that they vote to approve all matters
necessary or desirable for the Acquisition, including the Capitalization, to be
completed and the Closing.

 

4.Conduct of Business

 

SPHSA hereby undertakes to procure that the Company shall, until completion of
the Closing, operate its business in the ordinary course in accordance with past
practice, except as explicitly provided by this Agreement or with the prior
written consent of the Company.

 

5.CLOSING

 

5.1Place and Date of Closing

 

The Closing shall take place on the date (the Closing Date) and at the place
specified above in Section 3.1.

 

5.2Conditions Precedent

 

The obligation of the Company to complete the Offer shall be subject to the
satisfaction of the conditions set forth in the Offer.

 

3

 

 

5.3Closing Actions

 

5.3.1At the Closing the Company shall deliver the following documents, duly
executed and in form and substance reasonably satisfactory to SPHSA:

 

(a)Such documents as shall be reasonably required to issue and deliver
certificates representing the Company’s new Common Shares to each of the SPHSA
Shareholders that has accepted the Offer and to each of the SPHSA Shareholders
as to which the Requisite SPHSA Shareholders shall have exercised the Come Along
Right; and

 

(b)If the Closing occurs after any assignment of this Agreement in accordance
with Section 7.1, evidence that the Company has assigned its rights and
obligations under this Agreement to Pubco and that Pubco has assumed the
obligations of the Company under this Agreement.

 

5.3.2At the Closing SPHSA shall use its best efforts to cause the SPHSA
Shareholders to deliver the following documents, duly executed and in form and
substance reasonably satisfactory to the Company:

 

(a)original executed acceptances of the Offer from each SPHSA Shareholder who
intends to accept the Offer or from the Requisite SPHSA Shareholders on behalf
of those SPHSA Shareholders who are the subject of the Come-Along Rights; and

 

(b)certificates representing issued SPHSA Shares from each SPHSA Shareholder
referred to in clause (a) of this Section 5.3.2.

 

In addition to the above, the Company and SPHSA undertake to execute or perform
such other documents, instruments, certificates or acts as may be reasonably
requested by each other or by any assignee of the Company’s rights and
obligations permitted by Section 7.1 to complete, perfect and consummate the
transactions contemplated by this Agreement.

 

5.3.3At the Closing the Company shall, subject to obtaining the necessary
approvals, transfer to SurePure Operations AG, a 100%-owned subsidiary of the
Company, all of the right, title and interest of SPHSA in, to and under South
African Patent No. 2002/3551.

 

6.Termination and Rescission

 

If the Closing has not occurred by December 31, 2012, either SPHSA or the
Company shall have the right to terminate and rescind this Agreement and any
documents, instruments or deeds executed by any SPHSA Shareholder with immediate
effect by notice to the other.

 

7.Miscellaneous

 

7.1Successors and Assigns

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective permitted successors and assigns. Notwithstanding
the foregoing, the Company shall have the right to assign its rights under this
Agreement to Pubco or to another company that is substantially similar to Pubco
in terms of its financial characteristics and whose shares are traded on the
OTCBB (the Pubco Substitute) and, as a condition to any such assignment, shall
require Pubco or the Pubco Substitute to assume the obligations of the Company
under this Agreement, including all obligations under Section 5.3.1 to issue
shares to the SPHSA Shareholders at the Closing. If the Company shall exercise
its right to exercise the foregoing right to assign its rights and obligations
under this Agreement to Pubco or the Pubco Substitute, then (a) Pubco or the
Pubco Substitute (as the case shall be) shall issue shares of its common stock
in settlement of the Purchase Price (in lieu of the shares of the Company) at an
exchange ratio equivalent to the Company Shares that would otherwise have
settled the Purchase Price under Section 3.2, (b) each of the other obligations
of the Company to be performed at or prior to the Closing under this Agreement
and under the Offers shall be performed by Pubco or the Pubco Substitute (as the
case shall be) and such performance shall fulfil the obligations of the Company
under this Agreement and (c) Pubco or the Pubco Substitute (as the case shall
be) shall accede to all of the rights of the Company under this Agreement and
under the Offers.

 

4

 

 

7.2Costs and Expenses, Taxes

 

Subject to the immediately following paragraph, it is agreed that each Party
shall bear its own costs and expenses arising out of or incurred, and any taxes
imposed on it, in connection with this Agreement and all transactions
contemplated hereby.

 

The Company shall bear all Swiss issuance and stamp taxes arising in connection
with the issuance of new Company Common Shares.

 

7.3Notices

 

All notices and other communications made or to be made under this Agreement
shall be effective upon receipt and shall be given in writing by telefax or
courier to the addressees listed below:

 

  If to SPHSA: Suite 204,     One Lagoon Beach      Lagoon Gate Drive     
Milnerton 7435, South Africa     Attention:  Chief Executive Officer     +27 21
552-5435         If to the Company: Dammstrasse 19     CH-6301, Zug    
Switzerland     Attn. Chairman of the Board     telefax  +41 41 723 2194

 

In case of the delivery of a notice to the Company on behalf of a Company
Shareholder in accordance with this Agreement, receipt by the Company of the
notice shall be relevant for the compliance with the applicable deadlines. Each
Company Shareholder hereby appoints the Company as the receiver of such notices
on behalf of it. The Company shall send copies of such notices to the Company
Shareholders timely upon receipt.

 

Each Party may change or amend the addresses given above or designate additional
addresses for the purposes of this Section 7.3 by giving the other Parties
written notice of the new address in the manner set forth in this Section 7.3.

 

7.4Entire Agreement

 

This Agreement (including its Annexes) constitutes the entire agreement between
the Parties hereto with respect to the subject matter hereof and supersedes any
agreement or understanding that may have been concluded with respect to the
subject matter hereof between any of the Parties prior to the date of this
Agreement..

 

7.5Severability

 

If at any time any provision of this Agreement or any part thereof is or becomes
invalid or unenforceable, then neither the validity nor the enforceability of
the remaining provisions or the remaining part of the provision shall in any way
be affected or impaired thereby. The Parties agree to replace the invalid or
unenforceable provision or part thereof by a valid or enforceable provision
which shall best reflect the Parties' original intention and shall to the extent
possible achieve the same economic result.

 

5

 

 

7.6Survival

 

Notwithstanding any termination and rescission of this Agreement, Sections  6
and 7 shall survive any such termination and rescission and continue to be
effective as if no such termination and rescission had occurred.

 

7.7Amendments

 

This Agreement (including this Section) may be amended only in writing by an
instrument signed by both Parties.

 

7.8Waiver of Rights

 

No waiver by a Party of a failure of any other Party to perform any provision of
this Agreement shall operate or be construed as a waiver in respect of any other
or further failure whether of a similar or different character.

 

7.9Governing Law and Jurisdiction

 

This Agreement shall in all respects be governed by and construed in accordance
with Swiss law.

 

Any dispute, controversy or claim arising out of or in connection with this
Agreement, including its conclusion, validity, binding effect, amendment,
breach, termination or rescission, shall be resolved by arbitration in
accordance with the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce in force on the date when the Notice of Arbitration is
submitted in accordance with these Rules. The number of arbitrators shall be
three. The seat of the arbitration shall be Zurich and the arbitral proceedings
shall be conducted in English.

 

6

 

 

IN WITNESS WHEREOF, the Parties have signed this Agreement on the date first
written above.

 

SUREPURE INVESTMENT HOLDING AG   SUREPURE HOLDINGS SOUTH AFRICA
(PTY) LIMITED           By /s/ Stephen Robinson   By /s/ Guy Kebble           S
M Robinson (Director)   G R Kebble (Director)  

 

7

 

 

Annex I

 

Definitions

 

The following terms shall have the meaning assigned to them hereunder, namely:

 

A.“Aggregate Shareholder Value” has the meaning given it in the Shareholders
Agreement.

 

B.“Board” means the board of directors of SPHSA.

 

C.“Business Day” means a day on which chartered banks are legally open for
business in Cape Town, South Africa.

 

D.“Come-Along Rights” means the rights of certain shareholders held under
Section 16.1 of the Shareholders’ Agreement.

 

E."Company Shareholders" means the registered holders of the common shares of
the Company.

 

F.“Offer Date” means the date on which the Company make the Offer by mailing or
delivering the Offer to the SPHSA Shareholders.

 

G.“OTCBB” means the Over-the-Counter Bulletin Board, an interdealer quotation
system, or any successor system.

 

H.“Parties” means the Company and SPHSA.

 

I.“Pubco” means a corporation formed under the laws of any state of the USA,
having no significant assets or liabilities, the shares of which are listed for
trading on the OCTBB.

 

J.“SARB” means the Reserve Bank of South Africa.

 

K.“Shareholders Agreement” means the Shareholders’ Agreement of SPHSA signed
August 16 and August 24, 2005.

 

L.“SPHSA Shareholder Loans means all loans outstanding to SPHSA by the
shareholders of SPHSA.

 

M.“SPHSA Shareholders means the shareholders of SPHSA.

 

N.“USA” means the United States of America.

 

8

 

 

Annex II

 

OFFER TO PURCHASE

MADE BY SUREPURE INVESTMENT HOLDING AG

 

To: The Shareholders of SurePure Holdings South Africa (Pty) Ltd. (the SPHSA
Shareholders)

 

Dated: August __, 2012

 

Reference is made to the Acquisition Agreement (the Acquisition Agreement),
dated August 13, 2012, between SurePure Holdings South Africa (Pty) Ltd. (SPHSA)
and SurePure Investment Holding AG, a Swiss corporation (the Company), a copy of
which appears as Appendix I to this Offer. The Acquisition Agreement generally
provides for the purchase by the Company of 100% of the issued shares of SPHSA
(the SPHSA Shares). All statements in this Offer with respect to the Acquisition
Agreement are qualified in full by the provisions of the Acquisition Agreement.
Capitalized terms used in this Offer without definition herein shall have the
respective meanings given them in the Acquisition Agreement.

 

This Offer is being sent to all holders of shares in SPHSA (the SPHSA
Shareholders) and offers to purchase all (but not less than all) of their SPHSA
Shares on identical terms. The shares which the Company is offering to purchase
include those shares of SPHSA to be issued and delivered subsequent to the date
of this Offer upon the capitalization of outstanding shareholder loans (the
Capitalization). We expect that approximately 7000 additional SPHSA Shares will
be issued upon Capitalization.

 

In accordance with the Acquisition Agreement, and subject to the terms and
conditions of the Acquisition Agreement, the Company hereby offers to purchase
from each SPHSA Shareholder all (but not less than all) SPHSA Shares held by
each SPHSA Shareholder at a closing (the Closing) to be held on 11 AM local time
on the 21st Business Day after the date of this Offer set forth above (or at
such other date and time as the Company and SPHSA may agree) at the offices of
SPHSA, Suite 204, One Lagoon Beach, Lagoon Gate Drive, Milnerton, South Africa.
The purchase price (the Purchase Price) to be paid for the shares of SPHSA under
this Offer shall be R4000 per share, and such purchase price for the shares of
SPHSA will be settled at the Closing by the issue and delivery of Company Shares
in the ratio of 1,000 Company Shares for each SPHSA Share.

 

The Closing is subject to the satisfaction of the following conditions, any of
which may be waived by the Company in its sole discretion:

 

(a)The Board shall not have withdrawn its recommendation to the SPHSA
Shareholders that they accept the Offer at the Purchase Price;

 

(b)SPHSA and the SPHSA Shareholders shall have obtained from the Reserve Bank of
South Africa (SARB) all approvals necessary to permit the SPHSA Shareholders to
tender their SPHSA Shares;

 

(c)SPHSA shall have capitalized and obtained the necessary approvals to
capitalize the SPHSA Shareholders Loans;

 

(d)The Company shall have obtained the approval of any regulators whose approval
would be required by law for the Offer;

 

(e)The SPHSA Shareholders shall have waived all pre-emptive rights, rights of
first refusal and clawback rights and other approval rights of any type under
the Shareholders’ Agreement or otherwise that apply to the Agreement or this
Offer.

 

9

 

 

(f)SPHSA Shareholders that hold at least 100% of the outstanding shares of
SPHSA, including the shares to be issued upon the Capitalization (or such lesser
amount as the Company may determine in its sole discretion) shall have accepted
the Offer either directly or, if SPHSA Shareholders that hold SPHSA Shares that
have at least 70% of Aggregate Shareholder Value (the Requisite SPHSA
Shareholders) shall have accepted the Offer, the Requisite SPHSA Shareholders
shall have exercised their Come-Along Rights under Section 16.1 of the
Shareholders’ Agreement of August 16/25, 2005 with respect to any and all SPHSA
Shareholders who have not accepted the Offer, such that each non-accepting SPHSA
Shareholder is obligated to sell its or his SPHSA Shares on the same terms and
conditions as the Requisite SPHSA Shareholders, including the appointment of the
representative named in the Offer as the representative of the SPHSA
Shareholders that accept the Offer, and if necessary the Requisite SPHSA
Shareholders shall have acted on behalf of the non-accepting SPHSA Shareholders
under the agency appointment contained in the final sentence of Section 16.1 of
the Shareholders’ Agreement; and

 

(g)No legal proceeding commenced against the Company, SPHSA or any SPHSA
Shareholder which questions the validity of this Agreement or the transactions
to occur hereunder or which attempts to delay or impede the Offer or the Closing
shall have been commenced.

 

If the Closing has not occurred by December 31, 2012 the Company shall have the
right to terminate and rescind the Acquisition Agreement and this Offer by
giving written notice to SPHSA and each SPHSA Shareholder.

 

The respective deliveries to be made at the Closing by the Company and by each
SPHSA Shareholder shall be as set forth in Sections 5.3.1 and 5.3.2 of the
Acquisition Agreement.

 

The Board of Directors of SPHSA has approved the Acquisition Agreement and this
Offer and has recommended to the SPHSA Shareholders that they accept this Offer.

 

Under certain circumstances the Company has the right to assign its rights and
obligations under this Offer to a corporation formed under the laws of one of
the states of the United States of America and traded on the Over-the-Counter
Bulletin Board, in which case shares of such corporation will be substituted for
shares of the Company at an equivalent exchange ratio and such corporation will
assume and perform the obligations of the Company under the Acquisition
Agreement.

 

By accepting this Offer, the undersigned SPHSA Shareholder appoints Stephen
Robinson as its representative relating to the Closing under the Acquisition
Agreement and this Offer with the following powers to act on behalf of and as
agent and attorney-in-fact for such shareholder of SPHSA for the limited purpose
of performing the following actions:

 

1)to give and receive notices and communications in connection with Closing;

 

2)to authorize delivery of, and deliver, the shares of such shareholder at the
Closing and to authorize distribution to such shareholder of share certificates
of the Company to be issued at or in connection with the Closing;

 

3)to agree to, negotiate and enter into waivers, modifications, extensions and
amendments of the Acquisition Agreement (except as regards the purchase price);

 

4)to agree, negotiate and enter into to settlements and compromises of any
claims or demands arising out of or in connection with the Acquisition
Agreement;

 

5)to take any and all actions and make any decisions required or permitted to be
taken by the representative under the any agreement relating to the Closing in
accordance with its respective terms, and

 

6)to take all actions necessary or appropriate in the judgment of the
representative for the accomplishment of any or all of the foregoing.

 

This appointment shall be effective during the term of the Acquisition Agreement
and shall terminate immediately upon the earlier of the termination of the
Acquisition Agreement and December 31, 2012. The undersigned SPHSA Shareholder
hereby acknowledges and agrees that, as a result of its accepting this Offer,
such SPHSA Shareholder will be bound by all of the terms and provisions of each
agreement pertaining to the transactions referred to therein.

 

10

 

 

To accept this Offer, please sign the attached signature page in the space
provided, complete your name and address and return the signed signature page on
or before 28 August 2012 to Mr. Stephen Robinson, Director of the Company, by
telefax to +27 21 552-5435 or by sending a scan of the signed page to
stephenr@surepure.net. SPHSA will then be in touch with you with respect to
Closing Arrangements. You may also address any questions with respect to this
Offer to Mr. Robinson at +27 21 526-2580.

 

  SUREPURE INVESTMENT HOLDING AG         By       S M Robinson  (Director)

 

11

 

 

ACCEPTANCE OF OFFER

The undersigned, being a shareholder of SurePure Holdings South Africa Ltd.
hereby accepts the Offer of SurePure Investment Holding SA, a Swiss corporation,
as set forth above.

 

  [Name of Shareholder]         By     Name:  

 

TO BE SENT BY TELEFAX TO +27 21 522-5435 ATTENTION: Stephen Robinson

OR BY SCAN AND EMAIL TO stephenr@surepure.net

 

12

 

 

Appendix I to the Offer

 

[Acquisition Agreement]

 

13

 